FILED
                                                                          Apr 08 2020, 12:51 pm

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




      ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
      Paula M. Sauer                                              Curtis T. Hill, Jr.
      Danville, Indiana                                           Attorney General of Indiana

                                                                  Tiffany A. McCoy
                                                                  Deputy Attorney General
                                                                  Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Alexander Regino Quintanilla,                               April 8, 2020
      Appellant-Defendant,                                        Court of Appeals Case No.
                                                                  19A-CR-2779
              v.                                                  Appeal from the Hendricks
                                                                  Superior Court
      State of Indiana,                                           The Honorable Mark A. Smith,
      Appellee-Plaintiff.                                         Judge
                                                                  Trial Court Cause No.
                                                                  32D04-1807-F2-14



      Najam, Judge.


                                         Statement of the Case
[1]   Alexander Regino Quintanilla appeals his conviction for dealing in

      methamphetamine, as a Level 2 felony, and his ensuing sentence. Quintanilla

      raises two issues for our review, which we restate as the following three issues:

      Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020                            Page 1 of 14
              1.       Whether Indiana’s statutory requirement to use a turn
                       signal prior to turning does not apply where it might not be
                       clear to other motorists where specifically the driver will
                       turn.


              2.       Whether the trial court abused its discretion when it relied
                       on the substantial amount of methamphetamine—ten
                       pounds—found in Quintanilla’s vehicle when sentencing
                       him for an already enhanced Level 2 felony offense.


              3.       Whether Quintanilla’s twenty-year sentence, with ten
                       years suspended, is inappropriate in light of the nature of
                       the offense and Quintanilla’s character.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On July 15, 2018, officers with the Hendricks County Sheriff’s Department

      received a tip that Quintanilla would be traveling through Hendricks County

      with narcotics in his vehicle. Officers in multiple vehicles followed Quintanilla

      westbound on U.S. 36 in Avon. As Quintanilla passed a Target department

      store, he failed to use his left turn signal continuously as he made a “rapid lane

      change” into a turn lane and then turned left onto Gable Drive. Tr. Vol. 2 at

      37. Multiple officers saw the traffic infraction, and Hendricks County Sheriff’s

      Deputy Dennis Sanchez initiated a traffic stop.


[4]   During the stop, a K-9 unit indicated the presence of contraband inside

      Quintanilla’s vehicle. Officers then searched the vehicle and seized



      Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020              Page 2 of 14
      approximately ten pounds of methamphetamine, distributed over ten one-

      pound bags. Officers arrested Quintanilla.


[5]   The State charged Quintanilla with dealing in methamphetamine as a Level 2

      felony because “the amount of the drug involved” was “at least ten (10) grams,”

      or about two-hundredths of one pound. Ind. Code § 35-48-4-1.1(e)(1) (2019).

      Quintanilla moved to suppress the ten pounds of methamphetamine seized

      from the traffic stop on the ground that, had he used a left turn signal, it would

      have been ambiguous to other motorists if he were turning left onto Gable

      Drive or instead into the parking lot of a nearby business. The trial court

      denied the motion. Quintanilla renewed his objection to the admissibility of the

      evidence at his ensuing bench trial, which the trial court overruled. The court

      then found Quintanilla guilty of dealing in methamphetamine, as a Level 2

      felony.


[6]   Thereafter, the court sentenced Quintanilla as follows:


              [T]here is some prior criminal history but not significant enough
              where I would consider it an aggravating circumstance. Both
              offenses appear to be minor. I do think it is an aggravating
              circumstance that he was arrested while this case was pending for
              a new criminal offense. I also find that the amount of the drug was
              a—obviously ten pounds is way over[,] above[,] and beyond what the
              State had to prove in order to meet its burden. . . . [I]n addition to
              that I have considered the fact that the Defendant . . . did score
              low . . . on the risk assessment. Having considered those things
              the Court . . . hereby imposes a sentence of twenty years in the
              Department of Correction[]. Ten of those years will be executed,
              ten . . . will be suspended to probation.


      Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020           Page 3 of 14
Id. at 155-56 (emphasis added). This appeal ensued.


                                       Discussion and Decision
                           Issue One: Admission of the Methamphetamine

[7]   On appeal, Quintanilla first asserts that officers violated his state and federal

      constitutional rights when they stopped his vehicle. As we have explained:


              [The defendant’s] arguments that police violated his Fourth
              Amendment and Article 1, Section 11 rights raise questions of
              law we review de novo. As the United States Supreme Court has
              explained with respect to the Fourth Amendment, “as a general
              matter determinations of reasonable suspicion and probable
              cause should be reviewed de novo on appeal,” while “findings of
              historical fact” underlying those legal determinations are
              reviewed “only for clear error.” Ornelas v. United States, 517 U.S.
690, 699 (1996). The Indiana Supreme Court applies the same
              standard under Article 1, Section 11. E.g., McIlquham v. State, 10
N.E.3d 506, 511 (Ind. 2014). In other words, we review whether
              reasonable suspicion or probable cause exists “under a standard
              ‘similar to other sufficiency issues’—whether, without reweighing
              the evidence, there is ‘substantial evidence of probative value that
              supports the trial court’s decision.’” Id. (quoting State v.
              Richardson, 927 N.E.2d 379, 385 (Ind. 2010)).


      Redfield v. State, 78 N.E.3d 1104, 1106 (Ind. Ct. App. 2017) (some citations and

      quotation marks omitted), trans. denied.


[8]   An officer’s observation of a traffic infraction is a well-established basis for a

      traffic stop under both the Fourth Amendment to the United States

      Constitution and Article 1, Section 11 of the Indiana Constitution. E.g., Doctor

      v. State, 57 N.E.3d 846, 853, 856 (Ind. Ct. App. 2016). And Indiana Code

      Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020           Page 4 of 14
       Section 9-21-8-25 provides, in relevant part, that “[a] signal of intention to turn

       right or left shall be given continuously during not less than the last two

       hundred (200) feet traveled by a vehicle before turning or changing lanes.” 1

       There is no dispute that Quintanilla did not signal a left turn continuously for at

       least 200 feet prior to turning.


[9]    Nonetheless, Quintanilla asserts that the statute does not apply here. In

       particular, Quintanilla asserts that using the left turn signal as required would

       not have clearly indicated to other motorists where specifically Quintanilla

       intended to turn—namely, whether Quintanilla intended to turn onto Gable

       Drive or into the parking lot of a nearby business.


[10]   In support of that argument, Quintanilla relies on this Court’s opinion in State v.

       Rhodes, 950 N.E.2d 1261 (Ind. Ct. App. 2011). In Rhodes, the trial court

       granted the defendant’s motion to suppress, finding that the facts did not

       support the officer’s initiation of a traffic stop for the defendant’s purported

       failure to signal a turn. On the State’s appeal from a negative judgment, we

       recited the defendant’s arguments in support of the trial court’s judgment and

       held as follows:


                [The defendant] notes that the trial court questioned why he
                would have turned . . . unless [the officer] had already initiated a
                traffic stop. He also notes that the State did not show that it was



       1
         For speed zones of at least fifty miles per hour, the signal shall be given continuously for at least 300 feet.
       I.C. § 9-21-8-25. But there is no dispute that U.S. 36 at the location in question was a forty-five mile-per-hour
       speed zone.

       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020                                   Page 5 of 14
               possible for him to comply with the statute. The record is clear
               that [the location where the defendant turned off the street] is
               across the street from [where he had originally turned onto the
               street]. [The officer] estimated that [the defendant] turned his
               signal on about 150 feet before turning, but the record does not
               reflect whether there was at least 200 feet between the place
               where he turned onto [the street] and the place where he turned
               [off of the street]. We agree that the State failed to show that
               compliance with the statute was possible under the
               circumstances. In addition, if the trial court credited [the
               defendant’s] testimony, once the officer turned on his emergency
               lights [on the street before the defendant turned], [the defendant]
               was required to pull over immediately. See Ind. Code § 9-21-8-35
               (providing that drivers must “immediately” yield to an
               emergency vehicle when its siren or emergency lights are
               activated). Thus, we cannot say that the trial court erred by
               concluding that [the defendant] was not properly stopped for a
               traffic violation.
Id. at 1265.


[11]   Quintanilla reads Rhodes to stand for the proposition that, where the continuous

       use of a turn signal would not unambiguously tell other motorists where the

       driver is turning, compliance with the turn-signal statute is not possible. But

       Rhodes does not stand for that proposition. Rhodes stands for the proposition

       that the trial court is the finder of fact, that the State’s burden on appeal from a

       negative judgment is formidable, and that complying with the turn-signal

       statute might not be possible when a driver is on a street for less than 200 feet

       before turning off that same street. None of those circumstances are present

       here.



       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020          Page 6 of 14
[12]   Moreover, Quintanilla’s argument that the turn-signal statute applies only when

       using the turn signal will unambiguously inform other motorists where

       specifically the driver intends to turn would create an exception that swallows

       the rule. In any municipality of even slight population density, driveways,

       parking lots, cross-streets, and alleyways are often within 200 feet of each other.

       To hold that the turn-signal statute does not apply under such circumstances

       would amount to an exemption from the turn-signal statute at many locations

       where it is required and beneficial. Our legislature did not intend such an

       absurd result. The statute requires a continuous signal to inform other

       motorists of a driver’s intent to turn—most motorists will figure out where the

       driver is turning based on where the driver actually slows down before the turn,

       not from the use of the signal alone.


[13]   Accordingly, the statute applied to Quintanilla’s left turn, regardless of whether

       his use of the signal would have clearly communicated that he intended to turn

       onto Gable Drive or into the nearby business parking lot. Again, there is no

       dispute that Quintanilla failed to use the turn signal continuously. Accordingly,

       Officer Sanchez did not violate Quintanilla’s state or federal constitutional

       rights when the officer stopped Quintanilla for an observed traffic infraction,

       and we affirm the trial court’s admission of the ten pounds of seized

       methamphetamine.


                                      Issue Two: Sentencing Discretion

[14]   Quintanilla next asserts that the trial court abused its discretion when it

       sentenced him. Sentencing decisions lie within the sound discretion of the trial
       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020         Page 7 of 14
       court. Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). An abuse of

       discretion occurs if the decision is “clearly against the logic and effect of the

       facts and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.” Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct.

       App. 2014) (citation omitted), trans. denied.


[15]   A trial court abuses its discretion in sentencing if it does any of the following:


               (1) fails “to enter a sentencing statement at all;” (2) enters “a
               sentencing statement that explains reasons for imposing a
               sentence—including a finding of aggravating and mitigating
               factors if any—but the record does not support the reasons;” (3)
               enters a sentencing statement that “omits reasons that are clearly
               supported by the record and advanced for consideration;” or (4)
               considers reasons that “are improper as a matter of law.”
Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-491 (Ind.), clarified on reh’g

       on other grounds, 875 N.E.2d 218 (Ind. 2007)).


[16]   The sentencing range for a Level 2 felony is ten to thirty years, with an advisory

       sentence of seventeen and one-half years. I.C. § 35-50-2-4.5. In sentencing

       Quintanilla to a term of twenty years, with ten years suspended, the trial court

       found the substantial amount of methamphetamine seized from Quintanilla’s

       vehicle to be an aggravating circumstance along with Quintanilla’s alleged

       commission of a new criminal offense during the pendency of these




       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020           Page 8 of 14
       proceedings. 2 The trial court did not give aggravating weight to Quintanilla’s

       criminal history, and the court gave some mitigating weight to Quintanilla’s

       low risk to reoffend.


[17]   Quintanilla asserts that the trial court abused its discretion when it sentenced

       him because, in finding the ten pounds of methamphetamine to be an

       aggravating circumstance, the court used an element of the Level 2 felony

       offense as an aggravator. Again, the offense for which Quintanilla was charged

       and convicted required the State to show that “the amount of the drug

       involved” was “at least ten (10) grams.” I.C. § 35-48-4-1.1(e)(1). The State’s

       evidence that Quintanilla possessed ten pounds of methamphetamine cleared

       that burden more than 450 times over.


[18]   In support of his argument on this issue, Quintanilla relies on Smith v. State, a

       2003 opinion in which a panel of this Court held that the trial court abused its

       discretion when it used the defendant’s possession of eighty-five grams of

       cocaine as a sentencing aggravator because the degree of the offense had

       already been elevated based on the defendant’s possession of three or more

       grams. 780 N.E.2d 1214, 1219 (Ind. Ct. App. 2003), trans. denied. That holding

       in Smith has been followed in only one other published opinion from our




       2
         Quintanilla states that he is challenging the trial court’s use of his arrest as an aggravator, but Quintanilla’s
       precise argument here is not that the trial court erred in finding this aggravator but only that “it is more
       logical to address it as part of an inquiry of his character” under Indiana Appellate Rule 7(B). Appellant’s Br.
       at 28. Accordingly, we conclude that Quintanilla does not challenge on appeal the trial court’s finding that
       his arrest during the instant proceedings is an aggravating circumstance.

       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020                                     Page 9 of 14
       Court. 3 See Donnegan v. State, 809 N.E.2d 966, 978 (Ind. Ct. App. 2004), trans.

       denied. And our similar holding in Donnegan has not been relied upon in any

       subsequent and factually comparable published Indiana appellate opinions.


[19]   We conclude that Smith and Donnegan have been superseded on this issue.

       These opinions predate the General Assembly’s substantial overhaul of our

       criminal sentencing statutes in 2005. See Anglemyer, 868 N.E.2d at 487-88. The

       very notion of an “enhanced” sentence has been diluted by the 2005 sentencing

       revisions, under which our trial courts have broad discretion to impose a

       sentence anywhere within the applicable statutory range. Under this statutory

       regime, our appellate courts have routinely deferred to our trial courts’

       assessments of particularized facts in crafting appropriate sentences. E.g.,

       Sorenson v. State, 133 N.E.3d 717, 729 (Ind. Ct. App. 2019) (“Our trial courts

       are broadly authorized to tailor sentences to the facts and circumstances before

       them.”), trans. denied.


[20]   Further, and significantly, our current sentencing statute expressly states that,

       “[i]n determining what sentence to impose for a crime, the court may consider”

       as an aggravating circumstance that the “harm . . . suffered by the victim of an

       offense was: (A) significant; and (B) greater than the elements necessary to prove the




       3
         In a 2004 Indiana Supreme Court opinion, the defendant relied on this holding from Smith, but rather than
       challenge the merits of that argument the State conceded it and proceeded to argue harmless error. Our
       Supreme Court explicitly skipped an analysis on the merits of the defendant’s argument because of the State’s
       position and instead assessed the defendant’s sentence under Indiana Appellate Rule 7(B). Merlington v. State,
       814 N.E.2d 269, 272-73 (Ind. 2004).

       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020                               Page 10 of 14
       commission of the offense.” I.C. § 35-38-1-7.1(a)(1) (emphasis added); cf. I.C. § 35-

       38-1-7.1 (2003) (containing no similar language). We think that language

       applies here, where the extraordinary quantity of the drugs seized indicates the

       degree of harm the dealing and dissemination of those drugs would inflict upon

       the community. Finally, we note that the enumerated sentencing factors “do

       not limit the matters that the court may consider in determining the sentence.”

       I.C. § 35-38-1-7.1(c).


[21]   While the Indiana Supreme Court has not expressly disapproved of the

       holdings in Smith or Donnegan, other holdings from the Court confirm that we

       should defer to the trial court’s consideration of the particular amount of drugs

       seized here. For example, in Hamilton v. State, our Supreme Court, relying on

       prior case law, reiterated that a trial court does not abuse its discretion in

       finding a victim’s “particularly tender years” to be an aggravating circumstance

       even though the degree of the felony offense for child molesting had already

       been elevated based on the victim being less than twelve years of age. 955
N.E.3d 723, 727 (Ind. 2011).


[22]   In sum, our trial courts have broad discretion in sentencing defendants based on

       the actual and specific facts of the offenses, and our trial courts may consider

       the degree to which the amount of drugs actually in the defendant’s possession

       is greater than the statutory threshold required to prove the charged offense.

       That is what the trial court here did. The court did not abuse its discretion in

       sentencing Quintanilla.



       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020          Page 11 of 14
                                Issue Three: Indiana Appellate Rule 7(B)

[23]   Last, Quintanilla asserts that his twenty-year sentence, with ten years

       suspended, for dealing ten pounds of methamphetamine is inappropriate in

       light of the nature of the offense and his character. As our Supreme Court has

       made clear:


               The Indiana Constitution authorizes appellate review and
               revision of a trial court’s sentencing decision. Ind. Const. art. 7,
               §§ 4, 6; Serino v. State, 798 N.E.2d 852, 856 (Ind. 2003). This
               authority is implemented through Indiana Appellate Rule 7(B),
               which permits an appellate court to revise a sentence if, after due
               consideration of the trial court’s decision, the sentence is found to
               be inappropriate in light of the nature of the offense and the
               character of the offender. Serino, 798 N.E.2d at 856. The
               principal role of such review is to attempt to leaven the outliers.
               Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The burden
               is on the defendant to persuade the reviewing court that the
               sentence is inappropriate. Bowman v. State, 51 N.E.3d 1174, 1181
               (Ind. 2016).


       Robinson v. State, 91 N.E.3d 574, 577 (Ind. 2018) (per curiam).


[24]   Further:


               Indiana Appellate Rule 7(B) is a “rare” avenue for appellate relief
               that is reserved “for exceptional cases.” Livingston v. State, 113
N.E.3d 611, 612-13 (Ind. 2018) (per curiam). Even with Rule
               7(B), “[s]entencing is principally a discretionary function in
               which the trial court’s judgment should receive considerable
               deference.” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015)
               (quoting Cardwell, 895 N.E.2d at 1222). “Such deference should
               prevail unless overcome by compelling evidence portraying in a
               positive light the nature of the offense (such as accompanied by

       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020         Page 12 of 14
               restraint, regard, and lack of brutality) and the defendant’s
               character (such as substantial virtuous traits or persistent
               examples of good character).” Id. Absent such a “sufficiently
               compelling” evidentiary basis, we will not “override the decision
               of . . . the trial court.” Id.


       Sorenson, 133 N.E.2d at 728 (alteration and omission original to Sorenson).


[25]   According to Quintanilla, there was nothing about his dealing in

       methamphetamine offense that is not already accounted for by the 17.5-year

       advisory sentence for the Level 2 felony. He further asserts that his sentence is

       inappropriate in light of his character because he has lived a mostly law-abiding

       life; the fact that he was arrested while the instant case was pending, without

       more, is not significant; while he did not plead guilty, he did waive his right to a

       jury trial, for which he should receive some mitigating credit; he had a low

       recidivism score; and, he continues, “[i]t does not appear that the trial court

       considered any less restrictive, alternative placement programs . . . .”

       Appellant’s Br. at 37.


[26]   We cannot agree. The officers’ testimony at trial demonstrated that Quintanilla

       was in possession of ten pounds of methamphetamine, which, like the trial

       court, we consider an extraordinary quantity, which is many times the amount

       needed to prove the charged offense. Further, he was alleged to have

       committed a new offense while on bond for the instant proceedings. While not

       a conviction, we agree with the trial court that this fact speaks poorly to

       Quintanilla’s character, as does his prior criminal history, even though it is

       minor. And the trial court suspended half of Quintanilla’s sentence to

       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020          Page 13 of 14
       probation. We see no sufficiently compelling evidence in this record to justify

       appellate relief under Rule 7(B) here. We affirm Quintanilla’s sentence.


                                                   Conclusion
[27]   In sum, officers did not violate Quintanilla’s constitutional rights when they

       stopped him for a traffic infraction. Indiana’s turn-signal statute required

       Quintanilla to signal his turn continuously for at least 200 feet, which he does

       not dispute he did not do. We therefore affirm Quintanilla’s conviction. We

       also conclude that the trial court did not exceed its authority when it considered

       the extraordinary quantity of drugs in Quintanilla’s possession when he was

       arrested, and Quintanilla’s sentence is not inappropriate. We therefore also

       affirm his sentence.


[28]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-2779 | April 8, 2020        Page 14 of 14